       Case 2:20-cv-01275-EEF-MBN Document 7 Filed 06/05/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


MILES MORAN, ET AL                                                             CIVIL ACTION

VERSUS                                                                         NO. 19-13553
                                                                               CONSOL. W/
                                                                               20-1275

KEVA LANDRUM-JOHNSON, ET AL                                                    SECTION "L" (5)


                                      ORDER & REASONS


       Pending before the Court is Plaintiffs’ motion to consolidate the following cases: Moran v.

Landrum-Johnson, No. 19-cv-13553-EEF-MBN (E.D. La., filed November 12, 2019) and

Matthews v. Herman, No. 20-cv-1275 (E.D. La., filed April 24, 2020). R. Doc. 42. The motion is

opposed. R. Doc. 44. Having considered the parties’ arguments and the applicable law, the Court

now rules as follows.

I.     BACKGROUND

       Plaintiffs in Moran are pretrial detainees who, at the time of filing, had cases pending in

the Orleans Parish Criminal District Court (“OPCDC”). They claim that they were impermissibly

jailed despite voicing to the court their inability to pay the bond amounts imposed. R. Doc. 10 at

8-10. As a result, they purportedly remain jailed. R. Doc. 10 at 9-10.

       Defendants are thirteen OPCDC judges with one notable exception: Judge Cantrell. An

identical suit was previously filed by the different Plaintiffs against Judge Cantrell (the “Caliste”

case or action). Just as in the Caliste case, Plaintiffs here assert two claims relating to Defendants’




                                                  1
          Case 2:20-cv-01275-EEF-MBN Document 7 Filed 06/05/20 Page 2 of 5



bail practices. 1 First, Plaintiffs allege that the Defendant-Judges violate due process by

systematically setting bond for criminal defendants without first inquiring into their ability to pay

the bond or considering alternative nonfinancial conditions of release (“Count I”). Second,

Plaintiffs allege that Defendants violate due process by serving in the “dual role” of determining

conditions of pretrial release and managing the court’s finances. (“Count II”). R. Doc. 10 at 20-

21. According to Plaintiffs, this dual role creates an unconstitutional conflict of interest because

Louisiana law requires a portion of bond amounts collected from commercial sureties to be

allocated to a “judicial expense fund” which is administered by the judges and, except to pay

judges’ salaries, shall “be used for any purpose connected with, incidental to, or related to the

proper administration or function of the court or the office of the judges thereof.” La. Rev. Stat.

§§ 13:1381.4(C), (D); R. Doc. 10 at 11-12.

    II.       PENDING MOTIONS

          Pending before the Court is Plaintiffs’ motion for consolidation. R. Doc. 42. Plaintiffs

argue that the above-captioned case should be consolidated with Matthews v. Herman, No. 20-cv-

1275 (E.D. La., filed April 24, 2020) because both cases involve common questions of law and

fact, such that “judicial convenience and economy will be promoted by consolidation of these

actions.” R. Doc. 42 at 2. Specifically, Plaintiffs explain that the Plaintiffs in both cases seek

declaratory relief targeting allegedly unconstitutional pretrial detention policies and that resolution

of the issues presented by the case depends on consideration of the same facts.



          1
           Notably, the claims at issue in both Moran and Matthew are identical to those raised in Caliste and have
been litigated at length in the Caliste action. In Caliste, the Court found that the Fourteenth Amendment requires an
inquiry into ability to pay bond and that Judge Cantrell’s failure to make this inquiry violated due process. 329 F.
Supp. 3d 296, 312 (E.D. La. 2018), aff'd, 937 F.3d 525 (5th Cir. 2019). The Court also found that Judge Cantrell’s
role violated due process because Judge Cantrell both managed bond fee revenue and determined whether a pretrial
detainee is able to pay bail and the bond amount. 329 F. Supp. 3d 296, 317 (E.D. La. 2018), aff'd, 937 F.3d 525 (5th
Cir. 2019). This finding was affirmed by the Fifth Circuit, Caliste v. Cantrell, 937 F.3d 525 (5th Cir. 2019), and the
Supreme Court denied writ, White v. Cain, 140 S. Ct. 1120 (2020).

                                                          2
           Case 2:20-cv-01275-EEF-MBN Document 7 Filed 06/05/20 Page 3 of 5



           Defendants oppose the motion. R. Doc. 44. Specifically, Defendants argue the Court should

defer ruling on this motion until it has addressed the merits of Defendants’ motions to dismiss,

which are currently pending. Defendants characterize the filing of the Matthews suit, and the

instant consolidation motion, as “procedural jockeying” and “blatant forum shopping.” R. Doc. 44

at 1– 2.

    III.      LAW & DISCUSSION

           Federal Rule of Civil Procedure 42(a) provides:

                  If actions before the court involve a common question of law or fact, the
                  court may:
                  (1) join for hearing or trial any or all matters at issue in the actions;
                  (2) consolidate the actions; or
                  (3) issue any other orders to avoid unnecessary cost or delay.

Fed. R. Civ. P. 42(a). A district court has broad discretion in determining whether consolidation is

appropriate. Alley v. Chrysler Credit Corp., 767 F.2d 138, 140 (5th Cir. 1985) (quoting N.A.A.C.P.

of Louisiana v. Michot, 480 F.2d 547, 548 (5th Cir. 1973). Factors relevant to this determination

include whether the actions are pending in the same court, the common identity of the parties, the

existence of common questions or law or fact, the risk of confusion or prejudice that may result

from consolidation, and the extent to which consolidation would promote juridical efficiency.

Danos v. Boh Bros. Constr. Co., No. CV 10-1469, 2010 WL 11538659, at *2 (E.D. La. July 21,

2010) (quoting In re Enron Corp. Sec., Derivative & "ERISA" Litig., No. CIV.A. H-01-3624, 2007

WL 446051, at *1 (S.D. Tex. Feb. 7, 2007)).

           Consolidation is warranted in the instant case. First, both Moran and Matthews are pending

in the same court and target the same Defendants. Second, the cases share common questions of

law; namely whether Defendants’ bail-related policies and procedures violate Plaintiffs’

constitutional rights. Third, the cases share common question of fact, including questions about

Defendants’ bail determination practices and Defendants’ reliance on fees generated by secured

                                                   3
         Case 2:20-cv-01275-EEF-MBN Document 7 Filed 06/05/20 Page 4 of 5



financial conditions of release. Fourth, the relief requested by both sets of Plaintiffs is identical,

as all Plaintiffs seek declarations that Defendants’ bail practices and their “dual role” created

Louisiana Revised Statutes sections 22:822 and 13:1381.5 violate due process. Fifth, because of

the identical claims, the discovery necessary for the resolution of one case largely, if not entirely,

overlaps that necessary for the resolution of the other. Finally, consolidation will conserve judicial

resources and allow for a timely resolution of this weighty issue. Moreover, the Court disagrees

with Defendants’ arguments regarding forum shopping. Even if Moran is dismissed, Matthews

would be properly before this section of the Court as it is inherently related to Caliste v. Cantrell,

Civil Action No. 17-6197. In fact, Moran was originally alloted to Section J, but was transferred

to Section L based on its relation to Caliste in order to promote judicial economy avoid inconsistent

outcomes. Waiting to rule on this motion until the motions to dismiss have been resolved is

unnecessary and inefficient.

   IV.      CONCLUSION

         Based on the foregoing,

         IT IS ORDERED that Plaintiffs’ Motion to Consolidate, R. Doc. 42, is GRANTED.

         IT IS FURTHER ORDERED that all pleadings hereinafter filed in this consolidated

proceeding shall bear the caption of the lead consolidated case (No. 19-13553) together with the

docket number of all cases within the consolidation to which the document applies or the notation

“ALL CASES” if it applies to all cases. The Clerk is directed to establish a master file and a master

docket sheet for the consolidated group of cases. All entries shall be made on the master docket

sheet only, with a notation listing the case to which the document applies, except that orders and

documents terminating a party or disposing of a case will also be entered on the individual docket

sheet. All documents shall be filed in the master file only, except that orders and documents



                                                  4
       Case 2:20-cv-01275-EEF-MBN Document 7 Filed 06/05/20 Page 5 of 5



terminating a party or disposing of a case will also be filed in the record of the individual case.

       New Orleans, Louisiana this 4th day of June, 2020.




                                                                   ____________________
                                                                       Eldon E. Fallon
                                                                  United States District Court




                                                  5
